702 F.2d 1288
31 Fair Empl.Prac.Cas.  824,31 Empl. Prac. Dec. P 33,510EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,v.CHILDREN'S HOSPITAL MEDICAL CENTER OF NORTHERN CALIFORNIA,Defendant-Appellee.
No. 80-4572.
United States Court of Appeals,Ninth Circuit.
April 7, 1983.

Warren B. Duplinsky, Washington, D.C., for plaintiff-appellant.
Kent Jonas, Corbett, Kane & Berk, San Francisco, Cal., for defendant-appellee.
Appeal from the United States District Court for the Northern District of California.
Before BROWNING, Chief Judge, WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case shall be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment, 695 F.2d 412, is hereby withdrawn.